Title: To James Madison from Thomas Jefferson, [ca. 2 December] 1805
From: Jefferson, Thomas
To: Madison, James


          
            [ca. 2 December 1805]
          
          As we omit in the 2d. message to enumerate the aggressions of Spain & refer for them to the documents, we must furnish the documents for every act, particularly
          
            
              
              1. The capture of the Huntress
            
            
              
              2. The carry ing our gunboats into Algesiras
            
            
              5
              3. The late depredations on our commerce in Europe. Extracts from Pinckney’s letters
            
            
              ⟨3⟩
              4. Oppressions on our commerce at Mobille
            
            
              ⟨2⟩
              5. Delays in the evacuation of N.Orleans
            
            
              5
              6. Dissemination of rumors of the probable restoration of Louisiana to Spain.
            
            
              
              7. The new post taken on the bay of St. Bernard.
            
            
              
              8. The reinforcement of Nacogdoches
            
            
              
              9. The robbery near Apelousa
            
            
              
              10. that at Bayou Pierre
            
            
              
              11. The Patroles established on this side Sabine
            
            
              5
              12. The aggression on the Missisipi territory in the case of the Kempers.
            
            
              ⟨5⟩.
              13 The subsequent one in the case of Flan.a.gen and his wife
            
            
              ⟨5⟩.
              14. The negociation at Madrid.
            
            
              
              No. 1.2. from the Navy department
            
            
              
              7:8.9.10.11. from the War office
            
            
              
              4.5.6. from the offices both of War and state
            
            
              
              3.12.13.14. from the office of state.
            
          
        